CARPENTER, J.
This is an action brought by Richard Duffy against the United Electric Railways Company to .recover damages for injuries which he alleges he sustained by reason of a collision between a car of the United Electric Railways Company and a. truck which he was driving. The case was heard before a jury and the jury returned a verdict for the plaintiff in the sum of $519.00. The case is now before the Court on defendant’s motion for a new trial, alleging the usual grounds.
It appeared from the evidence that the plaintiff was driving a large truck, partially loaded with garden produce, from Taunton to Providence. He was proceeding westerly on Taunton Avenue on his right hand side, and when, as he testified, he was about ten feet from the corner opposite O’Connor’s drugstore, as shown on plat, he saw across the square an electric ear stopped ten to fifteen feet back from the corner (Atlantic Refining Company corner). He was then travelling ten to fifteen miles an hour. After seeing the car was stopped, he proceeded along Taunton Avenue in the direction of Providence. As he was traveling along, the electric car started, they approached each other, and the car struck the rear end of the truck.
The truck was in plain sight of the operator of the car and, of course, the car was in plain sight of the driver of the truck. There is no doubt in the Court’s mind that the jury were justified in finding that the driver of the electric car was negligent.
The real issue in the case is the question of contributory negligence on the part of the driver of the truck, the plaintiff, and this Court feels that, under all the circumstances, the jury were justified in finding that the driver of the truck was in the exercise of due care in proceeding along the street after he saw the electric car was stopped.
The question as to the amount of damages was not seriously raised at the argument on the motion for a new trial.
Motion for new trial denied.
Attorneys for plaintiff: I-Iinckley, Allen, Tillinghast & Wheeler.
Attorneys for defendant: Clifford Whipple, Esq., Prank McGee, Esq.